Matter of Noe v Burke (2016 NY Slip Op 02041)





Matter of Noe v Burke


2016 NY Slip Op 02041


Decided on March 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2016

Sweeny, J.P., Renwick, Moskowitz, Gische, JJ.


576 48/16

[*1]In re Aharon Noe, [M—365]Petitioner,
vHon. James M. Burke, etc., et al., Respondents.


Edelstein & Grossman, New York (Jonathan I. Edelstein of counsel), for petitioner.
Eric T. Schneiderman, Attorney General, New York (Michelle R. Lambert of counsel), Hon. James M. Burke, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Zachary Weintraub of counsel), for Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied, as moot, and the petition dismissed, without costs or disbursements.
ENTERED: MARCH 22, 2016
CLERK